                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DERRONDAS REED, #K90424,                                )
                                                            )
                   Plaintiff,                               )
                                                            )
    vs.                                                     )            Case No. 19−cv–00295−SMY
                                                            )
    LT. DYE,                                                )
    C/O HUGHEY,                                             )
    LT. BROOKMAN,                                           )
    WARDEN LASHBROOK,                                       )
    AMY BURLE,                                              )
    JOHN DOE,                                               )
    JOHN BALDWIN,                                           )
    JASON HART, and                                         )
    LARISSA WANDRO,                                         )
                                                            )
                   Defendants.                              )

                                    MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Derrondas Reed, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Western Illinois Correctional Center, brings this civil rights action pursuant

to 42 U.S.C. § 1983 for alleged constitutional deprivations resulting from a false and retaliatory

disciplinary ticket he received at Menard Correctional Center (“Menard”).                         In the Amended

Complaint, 1 Plaintiff asserts claims against the defendants under the First, Fifth, and Fourteenth

Amendments. (Doc. 22). He seeks declaratory and monetary relief. Id. at pp. 20-21.

          The Amended Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out non-



1
  Derrondas Reed and Terrance Johnson originally filed this action together on March 12, 2019. (Doc. 1). Pursuant
to an Order entered March 14, 2019, both plaintiffs were required to confirm their intention to proceed together as co-
plaintiffs in this group action. (Doc. 8). Johnson opted to proceed in a separate action, and Reed chose to pursue his
claims herein. (Docs. 12, 17, 18). On May 2, 2019, Reed filed an Amended Complaint. (Doc. 22). The Amended
Complaint supersedes and replaces the original Complaint and is subject to review herein under 28 U.S.C. § 1915A.
Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).


                                                                1
meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations of the pro se Amended Complaint are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                        Amended Complaint

        Plaintiff makes the following allegations in the Amended Complaint (Doc. 22): On May 9,

2018, Menard officials found 27.2 grams of tobacco in a gutter near Menard’s North Lowers Cell

House. (Doc. 22, p. 8). The following day, Inmate Christopher Harris admitted that the tobacco

belonged to him. Id. Harris stated that he was transferring it to Derrondas Reed. Id. Although Harris

later recanted this statement in an affidavit, Reed and his cellmate, Terrance Johnson, became the target

of an investigation into tobacco trafficking at the prison. Id. at pp. 4, 8. At the time, both men were

widely regarded as model inmates and assigned lucrative jobs as cellhouse porters/janitors. Id. Their

status changed on May 10, 2018, however, when Reed and Johnson were strip-searched, handcuffed,

and placed on investigative status by internal affairs officers. Id. at pp. 4-8. Officer Bridges

interviewed each about the other’s involvement in a tobacco trafficking operation. Id. Reed and

Johnson denied knowledge of the other’s involvement in this activity. Id.

        Officers Hughey and Dye then interviewed Reed on May 21, 2018. Id. When he denied

involvement in tobacco trafficking, the officers accused him of lying about his status as the “tobacco

guy” at Menard. Id. They threatened Reed with criminal charges if he did not disclose the name(s) of

the staff member(s) or inmate(s) who supplied him with tobacco. Id. at p. 5. Reed was denied a lawyer

during this interview and was not read his Miranda rights. The officers also interviewed Johnson about

Reed’s involvement in tobacco trafficking. Id. at pp. 5-6.

        Officers Hughey and Dye conducted another round of interviews on May 24, 2018 – this time

with disciplinary reports in hand. Id. at p. 7. They warned Reed and Johnson that this interview was

                                                       2
their final opportunity to avoid punishment. Id. When both inmates again denied knowledge or

involvement in a tobacco trafficking operation, they were issued tickets citing violations of IDOC Rule

#103 (bribery and extortion), IDOC Rule #110 (impeding or interfering with an investigation), and

IDOC Rule #203 (drugs and drug paraphernalia (tobacco)). Id. at pp. 7-8. The tickets were supported

by the testimony of confidential informants and false admissions of state and federal law violations by

Reed and Johnson. Id.

        At an Adjustment Committed hearing before Lieutenant Brookman and Jason Hart on June 5,

2018, Reed and Johnson offered exonerating evidence that included the affidavit of Inmate Harris. Id.

at p. 9. Both inmates were nevertheless found guilty of all three rule violations and punished with four

months of segregation, demotion to C-grade status, commissary restriction, and property restriction

and six months of contact visit restrictions. Id. at pp. 9-10.

        Reed filed a grievance challenging the disciplinary investigation, report, and punishment, but

Grievance Officer Wandro and Warden Lashbrook denied it. Id. He appealed the decision to the

Administrative Review Board (ARB), and the ARB dismissed the Rule #110 violation only. Id. at p.

11. As a result of the disciplinary action, Reed lost his job and significant personal property. Id. at p.

10.

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide the

pro se action into the following Counts:

        Count 1:        First Amendment retaliation claim against Dye, Hughey, and Internal Affairs
                        Supervisor John Doe for drafting a false disciplinary report and persuading
                        another inmate to submit a fabricated statement against Plaintiff when he did
                        not provide information in the tobacco trafficking investigation.

        Count 2:        Fifth Amendment claim against Dye, Hughey, and Internal Affairs Supervisor
                        John Doe for drafting a false disciplinary report and persuading another inmate
                        to submit a fabricated statement against Plaintiff in an attempt to compel him
                        to give self-incriminating information during the tobacco trafficking
                        investigation.

        Count 3:        Fourteenth Amendment procedural due process claim against Dye, Hughey,
                        and Internal Affairs Supervisor John Doe for filing a false disciplinary report.

                                                        3
         Count 4:          Fourteenth Amendment procedural due process claim against Brookman, Hart,
                           and Lashbrook for disregarding constitutionally required procedures while
                           conducting the disciplinary hearing.

         Count 5:          Fourteenth Amendment due process claim against Wandro, Burle, and Baldwin
                           for affirming the unconstitutional process used by the Adjustment Committee
                           during Plaintiff’s disciplinary hearing and upholding the retaliatory actions of
                           Dye, Hughey, and Internal Affairs Supervisor John Doe.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by this Court. Any claim that is mentioned in the Amended Complaint but not addressed

herein is considered dismissed without prejudice as inadequately pled under Twombly. 2

                                                    Discussion

                                                      Count 1

         To state a claim for retaliation under the First Amendment, Plaintiff must show that “(1) he

engaged in activity protected by the First Amendment; (2) he suffered a deprivation that would likely

deter First Amendment activity in the future; and (3) the First Amendment activity was ‘at least a

motivating factor’ in the Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680

F.3d 859, 866 (7th Cir. 2012) (citation omitted). As Plaintiff alleges he received a disciplinary ticket

in retaliation for truthfully answering questions posed by Officers Hughey and Dye, Count 1 will

receive further review against both these defendants. McKinley v. Schoenbeck, 731 F. App’x 511, 514

(7th Cir. 2018) (prisoner retains First Amendment right to truthfully answer questions during an

investigation, even if those answers are not what the officers want to hear).

         However, Count 1 will be dismissed against John Doe. Although Plaintiff is not required to

identify each defendant with specificity at this stage, he is required to describe the gist of his claims



2
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). This includes Plaintiff’s claim that the Adjustment
Committee did not have the authority to find him guilty of violating a state or federal law. Plaintiff was found guilty
of prison policy violations, not criminal violations. See ILL. ADMIN. CODE tit. 20, § 504 Appendix A. The Adjustment
Committee has authority to discipline inmates for violations of prison policy. Thomas v. Ramos, 130 F.3d 754, 764
(7th Cir. 1997).


                                                               4
against each individual along with supporting facts. Here, Plaintiff relies on conclusory statements of

this defendant’s involvement in the disciplinary action taken against him, which is not enough to

support a plausible claim. Ashcroft v. Iqbal, 556 U.S. 661, 678 (2009). Moreover, to the extent

Plaintiff claims John Doe is liable because of his leadership role, the claim also fails on that basis.

Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008) (no respondeat superior liability in Section 1983

action). Accordingly, Count 1 will receive further review against Officers Dye and Hughey and will

be dismissed without prejudice against John Doe.

                                               Count 2

       Prison officials may not retaliate against someone for giving truthful testimony and they may

not attempt to override the Fifth Amendment privilege against self-incrimination and compel

testimony, even in a prison disciplinary proceeding. See, e.g., Lefkowitz v. Turley, 414 U.S. 70, 77

(1973) (Fifth Amendment protections extend beyond criminal prosecution to include “other

proceeding[s], civil or criminal, formal or informal, where the answers might incriminate [person] in

future criminal proceedings.”); Baxter v. Palmigiano, 425 U.S. 308, 318 (1976); Vermillion v.

Levenhagen, 604 F. App’x 508, 512 (7th Cir. 2015). Plaintiff claims he was engaged in Fifth

Amendment activity when he “refused to incriminate himself” and “refused to admit to any

involvement with trafficking [or] implicate another inmate.” (Doc. 22, p. 12). Officer Dye, Officer

Hughey, and I.A. Supervisor John Doe issued him a disciplinary ticket because of this decision. Id. at

pp. 4-7, 12. Based on these allegations, Plaintiff’s Fifth Amendment claim against Dye and Hughey

survives at this stage. However, Count 2 will be dismissed without prejudice against John Doe for the

same reasons Count 1 is being dismissed against this individual.

                                               Count 3

       In order to state a procedural due process claim under the Fourteenth Amendment, Plaintiff

must show that the state deprived him of a constitutionally protected interest in “life, liberty, or

property” without due process of law. Zinermon v. Burch, 494 U.S. 113, 125 (1990). The right to due

                                                      5
process is triggered only when a protected interest is at stake. A court analyzing this claim in the

context of prison disciplinary hearings must consider (1) whether there was a protected interest at stake

that necessitated due process protections and (2) whether the disciplinary hearing was conducted in

accordance with procedural due process requirements. Id.

        Although Plaintiff complains of numerous procedural due process violations in connection

with the disciplinary investigation, ticket, and hearing, the allegations do not suggest that a protected

interest was at stake. Plaintiff claims he was placed in segregation for four months, demoted to C-

grade, subject to commissary restriction, and lost his job. But demotion to C-grade status, loss of

commissary privileges, and/or job loss do not give rise to a protected liberty or property interest.

Thomas v. Ramos, 130 F.3d 754, 762 n.8 (7th Cir. 1997) (collecting cases) (there is no protected liberty

interest implicated in demotion to C-grade status or loss of certain privileges); DeWalt v. Carter, 224

F.3d 607, 613 (2000) (prisoners do not have a liberty or property interest in their jobs). Moreover,

absent any indication that Plaintiff endured an “atypical and significant hardship” in segregation, no

liberty interest arises from four months’ placement in segregation with limited shower and recreation

access. See Beamon v. Pollard, 711 F. App’x 794, 795 (7th Cir. 2018) (four months in segregation

does not implicate a protected liberty interest); Vasquez v. Braemer, 586 F. App’x 224, 228 (7th Cir.

2014) (“Allowing inmates only two showers and four hours of outside recreation each week does not

violate the Eighth Amendment.”) (citations omitted). Plaintiff has not established that he was deprived

of a protected liberty interest while in segregation.

        Additionally, the alleged deprivation of access to Plaintiff’s personal possessions implicates

no protected property interest because the state provides an adequate post-deprivation remedy in an

action for damages in the Illinois Court of Claims. Hudson v. Palmer, 468 U.S. 517, 530-36 (1984);

Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999); Turley v. Rednour, 729 F.3d 645, 653 (7th

Cir. 2013). Accordingly, Plaintiff must pursue any property claims in that forum; Count 3 will be

dismissed without prejudice for failure to state a claim.

                                                        6
                                                 Count 4

        Plaintiff claims that Brookman, Hart, and Lashbrook deprived him of a protected liberty and

property interest without due process by conducting the disciplinary hearing without satisfying

constitutional requirements. See Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). He points to

numerous alleged violations of his procedural due process rights. However, the Court need not

consider whether the Adjustment Committee afforded Plaintiff due process because it has concluded

that no protected liberty or property interest was at stake. Thus, no process was due. Count 4 will

therefore be dismissed without prejudice as well.

                                                 Count 5

        Plaintiff claims that Wandro, Burle, and Baldwin violated his Fourteenth Amendment rights

by denying his grievances and appeals regarding the alleged unconstitutional disciplinary proceedings

and retaliatory conduct of Hughey, Dye, and John Doe. Because prison grievance procedures are not

constitutionally mandated and do not implicate the Due Process Clause per se, the alleged mishandling

of grievances “by persons who otherwise did not cause or participate in the underlying conduct states

no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). In other words, some personal

involvement beyond the grievance process is necessary. Haywood v. Hathaway, 842 F.3d 1026 (7th

Cir. 2016). Plaintiff does not offer sufficient allegations in support of any other claim against these

individuals for retaliation or due process violations, and their supervisory positions alone do not subject

them to § 1983 liability. Kinslow, 538 F.3d at 692. Count 5 will therefore be dismissed without

prejudice for failure to state a claim for relief against these defendants.




                                                         7
                                     Motion for Recruitment of Counsel

         Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 4), which is DENIED without

prejudice. 3 Although Plaintiff has demonstrated reasonable efforts to locate counsel on his own, he

has not established that he requires the assistance of counsel at this time. Plaintiff’s Amended

Complaint survives screening, and he has filed timely, coherent pleadings and motions thus far. He

cites “some high school education” and his status as a “layman with a mental disability” as his only

impediments to self-representation.            Given the straightforward nature of his claims and his

demonstrated ability to litigate this matter to date, the Court finds that counsel is not yet necessary to

assist Plaintiff. However, the Court remains open to the appointment of counsel in the future. Plaintiff

may renew his motion, if he believes it is necessary to do so as the case proceeds.

                                                    Disposition

         IT IS ORDERED that the Amended Complaint (Doc. 22) survives screening under 28 U.S.C.

§ 1915A, as follows: COUNTS 1 and 2 will proceed against Defendants HUGHEY and DYE.

However, both claims are DISMISSED without prejudice against Defendant JOHN DOE. In

addition, COUNTS 3, 4, and 5 are DISMISSED without prejudice for failure to state a claim upon

which relief can be granted. The Clerk of Court is DIRECTED to TERMINATE Defendants JOHN

DOE, BROOKMAN, LASHBROOK, BURLE, BALDWIN, HART, and WANDRO as parties to

this action in the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system.

         With respect to COUNTS 1 and 2, the Clerk of Court shall prepare for Defendants HUGHEY

and DYE: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of

the Amended Complaint (Doc. 22), and this Memorandum and Order to each Defendant’s place of




3
 In evaluating this motion, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)
and related authority.


                                                               8
employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that Defendant

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If a Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Amended

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).             Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this Merit

Review Order.

        This entire matter shall be REFERRED to a United States Magistrate Judge for disposition,

pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

§ 1915, Plaintiff will be required to pay the full amount of the costs, even though his application to

proceed in forma pauperis was granted. See 28 U.S.C. §§ 1915(f)(1), (2)(A).

        Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court and

each opposing party informed of any change in his address; the Court will not independently investigate

his whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 8/8/2019

                                                       9
 s/ Staci M. Yandle
 STACI M. YANDLE
 United States District Judge




10
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     11
